     Case: 1:19-cv-03547 Document #: 15 Filed: 06/05/19 Page 1 of 3 PageID #:414




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

H-D U.S.A., LLC,
                                              Case No. 19-cv-03547
             Plaintiff,
                                              Judge Gary Feinerman
v.
                                              Magistrate Judge Jeffrey Cole
46GPFORTYSIX STORE, et al.,
             Defendants.




                            Declaration of Justin R. Gaudio
    Case: 1:19-cv-03547 Document #: 15 Filed: 06/05/19 Page 2 of 3 PageID #:415




                          DECLARATION OF JUSTIN R. GAUDIO

   I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

   and the United States District Court for the Northern District of Illinois. I am one of the

   attorneys for Plaintiff H-D U.S.A., LLC (“Harley-Davidson” or “Plaintiff”). Except as

   otherwise expressly stated to the contrary, I have personal knowledge of the following facts

   and, if called as a witness, I could and would competently testify as follows:

2. According to a January 2017 Women’s Wear Daily (WWD) article, in the 2016 fiscal year,

   U.S. government seizures of counterfeit fashion items totaled $1.38 billion based on the

   manufacturer’s suggested retail price (MSRP). China and Hong Kong remained the primary

   sources of counterfeit and pirated goods seized, accounting for a total estimated MSRP of

   more than $1.2 billion, or 88 percent of the estimated MSRP value of all seizures. To reach

   global consumers, counterfeiters advertise, offer for sale and/or sell their products via social

   media platforms and popular e-commerce sites, and utilize seasonal storefronts to exploit

   consumers. A true and correct copy of this article is attached hereto as Exhibit 1.

3. According to a report released by the U.S. Chamber of Commerce Global Intellectual

   Property Center (GIPC) titled Measuring the Magnitude of Global Counterfeiting, at least 86

   percent of all global counterfeit products originate in Chinese and Hong Kong markets. A

   true and correct copy of an article released by GIPC summarizing the report is attached

   hereto as Exhibit 2.

4. A February 2017 report commissioned by Business Action to Stop Counterfeiting and Piracy

   (BASCAP) and the International Trademark Association (INTA) entitled The Economic

   Impacts of Counterfeiting and Piracy included findings that counterfeit and pirated products




                                                 2
    Case: 1:19-cv-03547 Document #: 15 Filed: 06/05/19 Page 3 of 3 PageID #:416




   account for an estimated $850 billion in economic losses, resulting in tens of thousands of

   lost jobs for legitimate businesses and broader economic losses, including lost tax revenue, of

   more than $125 billion every year. This figure is expected to increase each year. A true and

   correct copy of this report is attached hereto as Exhibit 3.

5. In my experience in combating online counterfeiting over the last ten years, I have observed

   counterfeiters using a variety of tactics to evade enforcement efforts.            Specifically,

   counterfeiters like Defendants in the present case will often register new online marketplace

   accounts under new aliases once they receive notice of a lawsuit.

6. In my experience, once notice of a lawsuit is received, counterfeiters such as Defendants

   move funds from their financial accounts to offshore bank accounts outside the jurisdiction

   of this Court. Financial account transaction logs that I have reviewed in previous similar

   cases indicate that counterfeiters transfer and/or attempt to transfer funds to offshore bank

   accounts outside the jurisdiction of this Court once they have received notice of a lawsuit.

7. For these reasons, in the absence of an ex parte Order, Defendants could and likely would

   move any assets from accounts in financial institutions subject to this Court’s jurisdiction to

   offshore accounts.

8. Exhibit 4 attached hereto is a true and correct copy of the unpublished decisions cited in

   Harley-Davidson’s Memorandum in Support of its Motion for Temporary Restraining Order.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 5th day of June 2019 at Chicago, Illinois.


                                             /s/ Justin R. Gaudio
                                             Justin R. Gaudio
                                             Counsel for Plaintiff H-D U.S.A., LLC



                                                 3
